Citation Nr: 0815219	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-30 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of VA death pension benefits.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
March 2, 1964 to August 31, 1964.  He died in February 1997, 
and the appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision from the St. Petersburg, 
Florida Regional Office (RO), which determined that an error 
had been made in awarding death pension solely by the fault 
of the VA.  (Initially, in June 1998 the RO had awarded death 
pension benefits and thereafter made annual adjustments to 
the death pension benefits.)  Pension benefits were 
terminated effective November 1, 2005.  


FINDINGS OF FACT

1.  The veteran is not shown to have had 90 days of active 
service during a period of war.  

2.  VA's initial award of death pension benefits to the 
appellant was clearly and unmistakably erroneous.  


CONCLUSIONS OF LAW

1.  The June 1998 determination awarding death pension 
benefits constituted clear and unmistakable error (CUE).  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).  

2.  The criteria for restoration of death pension benefits to 
the appellant are not met. 38 U.S.C.A. §§ 101, 1502, 1521, 
1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.104, 3.105, 3.314 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the appellant of: information and evidence necessary 
to avoid the termination of death pension benefits; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The appellant was essentially asked to submit any 
evidence in her possession that pertained to his claims.

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service department records have been associated with 
the claims file.  All identified and available records have 
been secured.  The duties to notify and assist have been met.

In light of the Board's denial of the appellant's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2007) (harmless error).



A. Relevant Law

VA rating decisions that are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2007).

In order for CUE to exist, the CAVC has stated:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court of Appeals for the Federal Circuit (Federal 
Circuit) recently stated that there are two requirements to 
establish a CUE claim: (1) the alleged error must have been 
outcome determinative; and (2) the error must have been based 
upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002) (citations omitted).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the 
extent that it is more appropriate to dismiss rather than 
deny CUE claims that fail pleading specifications) the CAVC 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

Analysis

The appellant claims that the veteran had active service as 
evidenced by service records and that it was not erroneous to 
award her death pension benefits based on that service.  The 
law regarding entitlement to death pension has not changed 
substantively since 1998 and is summarized below.  

The law authorizes the payment of non-service connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  The Secretary shall 
pay pension for non-service connected disability or death for 
service to the surviving spouse of each veteran of a period 
of war who met the service requirements prescribed in 38 
U.S.C.A. § 1521(j) or who at the time of death was receiving 
(or entitled to receive) compensation or retirement pay for a 
service connected disability.  38 U.S.C.A. 
§ 1541.

In order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, the veteran 
must have had the requisite service.  38 U.S.C.A. 
§ 1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the 
necessary service requirements if he served in active 
military, naval, or air service under one of the following 
conditions: (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released 
from service for a service connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a).

A review of the record shows that the veteran served on 
ACDUTRA from March 2, 1964 to August 31, 1964.  Regulation 
provides that ACDUTRA is not considered "active military, 
naval, or air service" unless the veteran was disabled from 
an injury or disease incurred during such service.  38 C.F.R. 
§ 3.6(a).  In this case, the record does not demonstrate that 
the veteran was disabled from an injury or disease during 
ACDUTRA, and therefore his period of ACDUTRA does not qualify 
the appellant for nonservice-connected death pension 
benefits.  As the veteran did not have any qualifying wartime 
service, his surviving spouse does not meet the basic 
eligibility requirements for VA non- service connected death 
pension benefits.  

The June 1998 determination that the appellant was eligible 
for death pension benefits was CUE.  See 38 C.F.R. § 3.104.  
Qualifying service is an underlying factor for basic 
eligibility for death pension and there was no basis for the 
initial award of benefits.  

The RO proposed termination of pension benefits was properly 
made and the appellant was afforded an opportunity to contest 
the termination prior to the October 2005 determination that 
the death pension had been incorrectly awarded.  See 
38 C.F.R. § 3.105 (2007).  

There being no basis for restoring the death pension 
benefits, the appeal must be denied.  



ORDER

Restoration of VA death pension benefits not having been 
established, the appeal is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


